Citation Nr: 1738951	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  97-34 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder bicipital tendonitis and bursitis, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for cervical strain, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for dorsolumbar strain, currently evaluated as 10 percent disabling.

4.  Entitlement to special month compensation (SMC) based on aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Joshua A. Whitehill, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to October 1982 and from December 1988 to December 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 1997 rating decision of the Department of Veterans Affairs (VA), San Juan, Puerto Rico, Regional Office (RO).  The Veteran subsequently moved to Florida, and his claims folder was transferred to the St. Petersburg, Florida, RO.

The Veteran was afforded a hearing at the RO in April 1998.  The transcript is of record.

The case was remanded for further development in February 2005.

In January 2008, the Board denied evaluations in excess of 10 percent for right shoulder bicipital tendonitis and bursitis, cervical strain, and dorsolumbar strain.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In November 2008, the Court vacated the decision, and remanded the case to the Board consistent with a Joint Motion for Remand.

The Veteran was awarded a 100 percent disability evaluation for service-connected depressive disorder by RO rating decision in January 2009, effective from December 27, 2005.

The Board remanded the case for further development in December 2010.  The issues of entitlement to a total rating based on individual unemployability prior to December 27, 2005 and special monthly compensation based on need for aid and attendance or housebound status were subsumed on appeal.

In a June 2013 decision, the Board denied the Veteran's appeal as to the issues listed on the title page of this document, other than the SMC issue.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Court vacated that decision as to the increased rating claims (but not as to a claim of entitlement to TDIU prior to December 27, 2005 which the Board also denied in the June 2013 decision) and remanded the case to the Board.

By decision in June 2013, the Board confirmed and continued the 10 percent ratings for right shoulder bicipital tendonitis and bursitis, cervical strain, and dorsolumbar strain, and denied entitlement to a total rating based on individual unemployability prior to December 27, 2005.  The issue of entitlement to special monthly compensation (SMC) based on need for aid and attendance or housebound status was remanded for further development.  The Veteran appealed the denials of the claims to the Court.

In an October 2014 Memorandum Decision, the Court vacated the June 2013 Board decision pertaining to the claims for higher ratings, and remanded the case to the Board for further adjudication.

The case was remanded by the Board in July 2015 for issuance of a statement of the case on the issue of entitlement to SMC and to schedule him for a videoconference hearing.

The Veteran was afforded a videoconference hearing in March 2016 before a VA Veterans Law Judge who subsequently resigned from the Board before disposition of the issues on appeal.  The transcript of that proceeding is of record.  By correspondence dated in August 2016, VA offered the Veteran the opportunity to have another hearing in accordance with 38 U.S.C.A. § 7197 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, neither the Veteran nor his attorney have been properly notified and given the opportunity for another hearing.

In November 2016, the appeal was again remanded for more recent VA examinations and treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Veteran testified at a videoconference hearing.  A hearing transcript is of record.  However, the VLJ who conducted the hearing has since retired.  The Veteran was sent a notice letter in August 2016.  However, the letter was returned by mail (undelivered and blank) to the VA on October 25, 2016.  The notice had a different address for the Veteran then his current address on his profile.  According to his profile, the Veteran resides at 487 Alsey Dr. Orange Park, Florida 32073.  Although a February 2017 Report of General Information stated that he used "P.O. Box 2531 Orange Park, Florida 32067" for mail, the hearing letter was sent prior to this notification of change in address.  The Board recognizes that the Veteran has used the P.O. Box address in the past during the appeal, but out of an abundance of caution, the notice should be sent to the other address as currently listed on his profile.  On remand, verify the address and update his profile, resend the notice, and give an opportunity for another hearing before a current VLJ.

Further, the Veteran's attorney has explicitly rescinded his waivers for RO review of the hearing transcript of record and all evidence of record.  (See May 2016 Written Statement; and May 2016 Additional Evidence Response Form for Cases with a VA Substantive Appeal (Form 9) Filed prior to February 2, 2013 (stating that Veteran waived right to have case remanded for AOJ review).  The attorney has requested the RO to review the evidence in its entirety, which spans over 20 years.  In light of the fact that the Court has vacated two prior Board decisions in January 2008 and June 2013 and the attorney's desire to rescind his waivers, it is not an unreasonable request for the RO to consider all evidence of record in context and determine if staged ratings are warranted.  In the October 2014 Memorandum Decision, the CAVC noted that staged ratings were not considered, particularly from the time period of April 2008 to July 2012.  (See Mem. Dec. p. 9).  Therefore, the RO must review the entirety of the record, to include the hearing transcript(s), and consider if staged ratings are appropriate for the increased rating claims through out the entire appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Resend the August 2016 notice letter to the verified address of record and update profile.  If Veteran or his attorney elect to have another hearing before a current VLJ then reschedule the Veteran for a Board hearing at an appropriate VA video conference facility in St. Petersburg, Florida, with respect to the appeal of his claims for higher ratings.

Appropriate notification must be provided to the Veteran at both addresses, (487 Alsey Dr. Orange Park, Florida 32073 and P.O. Box 2531 Orange Park, Florida 32067) as to the time and place to report for the hearing.  All notice and correspondence relating to provision of the Board hearing must be documented and associated with the Veteran's claim file.

2.  If the Veteran or his attorney elect not to have another hearing, readjudicate the Veteran's claims with consideration of the entirety of the record, to include whether staged ratings are warranted since the date the claim was filed.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




